               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


JOSHUA VALENTINO ROBINSON,                                              PLAINTIFF
# 425686

v.                                                  CIVIL NO. 1:19cv438-HSO-JCG

WENDY KING                                                            DEFENDANT


                      ORDER SEVERING HABEAS CLAIM

      This matter is before the Court for consideration of pro se Plaintiff Joshua

Valentino Robinson’s pleadings.   Robinson is incarcerated a pretrial detainee at

the Harrison County Adult Detention Center, and he challenges his state criminal

proceedings in this 42 U.S.C. § 1983 case. Robinson seeks damages and asks that

his pending criminal charges be “terminated.”    Compl. [1] at 4. The Court has

considered and liberally construed the pleadings.

      To the extent Robinson seeks release, he must pursue such relief through a

petition for writ of habeas corpus. Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995).

To the extent Robinson seeks damages, the case may be cognizable under 42 U.S.C.

§ 1983. Id. “If such a § 1983 complaint contains both habeas and § 1983 claims,

the district court should separate the claims and decide the § 1983 claims.”   Id.

Therefore, Robinson’s habeas claim seeking release will be severed from this case.

Rather than require Robinson to re-file the habeas claims, the Court will direct the

Clerk of Court to open a new case and file a copy of the Complaint [1], Motion [2] for

leave to proceed in forma pauperis, and this Order in the 28 U.S.C. § 2241 habeas
proceeding.   Robinson’s § 1983 claim for damages will proceed in this civil action.

        IT IS, THEREFORE, ORDERED AND ADJUDGED that, pro se Plaintiff

Joshua Valentino Robinson’s habeas claim seeking release is SEVERED from this

case.   The Clerk of Court shall open a new 28 U.S.C. ' 2241 civil action on

Plaintiff’s habeas claim, and therein file a copy of the Complaint [1], Motion [2] for

leave to proceed in forma pauperis, and a copy of this Order.    The 42 U.S.C. § 1983

claim for damages shall proceed in this civil action.

        SO ORDERED AND ADJUDGED, this the 19th day of September, 2019.




                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                           2
